 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   RICARDO TORRES,                                   Case No. 1:17-cv-00888-LJO-SAB

 9                  Plaintiff,                         ORDER DISCHARGING ORDER TO
                                                       SHOW CAUSE AND REQUIRING
10            v.                                       PARTIES TO FILE STATUS REPORT ON
                                                       DISCOVER ISSUE BY DECEMBER 21,
11   LA FAVORITA BROADCASTING, INC. et                 2018
     al.,
12                                                     (ECF Nos. 43, 44)
                    Defendants.
13

14

15          On December 10, 2018, an order issued requiring the parties to show cause why sanctions

16 should not issue for the failure to comply with a November 21, 2018 order requiring notice to the

17 Court of the status of a discovery dispute. (ECF Nos. 42, 43.) On December 13, 2018, the

18 parties filed a response stating that the dispute has been largely resolved, but there remains a

19 problem with accessing some of the documents and they are working to resolve the issue. (ECF
20 No. 44.)

21          Accordingly, IT IS HEREBY ORDERED that the parties shall file a status report on the

22 discovery dispute on or before December 21, 2018.

23
     IT IS SO ORDERED.
24

25 Dated:      December 14, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
